Citation Nr: 9932182	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to exposure to Agent Orange.  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.  

3.  Entitlement to an increased rating for the service-
connected shell fragment wound of the left wrist, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected shell fragment wound of the left thigh, currently 
evaluated as noncompensably disabling.  

5.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 
noncompensably disabling.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1952 to 
January 1973.  The record shows that his decorations included 
the Combat Infantry Badge and the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from April 1997 and April 1998 decisions of the RO.  

The veteran claims, in essence, that he has a lung disability 
secondary to nicotine dependency.  Since this claim has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  

The Board notes that, in October 1999, the Board received 
additional evidence.  This evidence was received subsequent 
to the 90 day period following the notice of certification of 
appeal.  Because a motion for good cause for the delay in 
submission of the evidence was not submitted, the additional 
evidence is referred to the RO for appropriate action.  See 
38 C.F.R. § 20.1304 (1999).  

(The issues of increased ratings for the service-connected 
bilateral hearing loss and residuals of shell fragment wounds 
of the left wrist and left thigh are the subjects of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently is suffering from asthma due to exposure to 
Agent Orange or other disease or injury incurred in or 
aggravated by service.  

3.  No competent evidence has been presented to show that the 
veteran currently is suffering from a skin disorder due to 
exposure to Agent Orange or other disease or injury incurred 
in or aggravated by service.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for asthma, 
as due to exposure to Agent Orange, has not been presented.  
38 U.S.C.A. §§  1110, 1131, 1154, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  A well-grounded claim of service connection for a skin 
disorder, as due to exposure to Agent Orange, has not been 
presented.  38 U.S.C.A. §§  1110, 1131, 1154, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual History

A careful review of the service medical records shows that, 
on entrance examination in October 1952, the veteran's lungs, 
chest, skin and lymphatics were reported to be clinically 
normal.  The veteran indicated that he had never had asthma, 
shortness of breath, tumor, growth, cyst, cancer or boils.  
In October 1957, a radiographic report of the chest revealed 
that the veteran's heart and lungs were within normal limits.  
On examination in May 1958, the veteran's lungs, chest, skin 
and lymphatics were reported to be clinically normal.  The 
veteran indicated that he had never had asthma, shortness of 
breath, tumor, growth, cyst, cancer or boils.  In March 1959, 
the veteran was reported to have been diagnosed with measles.  
On discharge examination in August 1972, the veteran's lungs, 
chest, skin and lymphatics were reported to be clinically 
normal.  The veteran indicated that he had never had asthma, 
shortness of breath, tumor, growth, cyst, cancer or boils.  

On VA examination in August 1973, the veteran's skin was 
reported to be negative.  A radiographic report of the chest 
revealed that his heart and lungs were within normal limits 
and his respiratory system was reported to be clear to 
percussion and auscultation with no rales.  

On treatment records from the William Beaumont Army Medical 
Center, reflecting treatment in March 1986, the veteran was 
reported to have been in good health until the spring of 1985 
when he noted the onset of intermittent chest tightness and 
shortness of breath with wheezing.  His symptoms were 
reported to have persisted despite his stopping of smoking 
after a 35 pack a year history.  The veteran indicated that 
he thought that dust might have contributed to his symptoms.  
Previous pulmonary function tests were reported to be 
consistent with mild to moderate chronic obstructive 
pulmonary disease (COPD).  The veteran was reported to have 
denied significant industrial exposures or history of 
tuberculosis.  His lungs were reported to have diffuse 
inspiratory and excretory coarse rhonchi and wheezing.  A 
skin examination was reported to be unremarkable.  Skin 
testing by an allergy service was reported to reveal the 
veteran's sensitivity to his own ash, sage, greasewood, 
ragweed, cat, dog and house dust, which was considered to be 
most consistent with perennial allergic rhinitis with asthma.  
Chest tomograms were reported to reveal a calcified left 
upper lobe granuloma that was felt to be benign.  The veteran 
was diagnosed with allergic rhinitis and asthma.  

Received in December 1996 were treatment records from the 
Davis-Monthan Air Force Base, reflecting treatment from 
August 1991 to March 1995.  In March 1995, the veteran was 
reported to have a 40+ pack a year history of smoking and 
seasonal allergy which had caused increased breathing 
difficulties over the previous four weeks.  He was reported 
to have had asthma since 1984.  He was reported to have a 
history of rhinitis and possible environmental allergens.  He 
was reported to be dermatologically negative, and his skin 
was reported to be within normal limits with a bruise in the 
right elbow area.  

Received in January 1997 were private medical records from 
the Primus Clinic, reflecting treatment from February 1992 to 
November 1996.  The records revealed that the veteran was 
assessed with asthma.  

Received in March 1997 were treatment records from the Davis-
Monthan Air Force Base, reflecting treatment from April 1975 
to March 1993.  In January 1986, a lung examination was 
reported to reveal wheezing, throughout, and the veteran was 
diagnosed with bronchitis, bronchial asthma, COPD and history 
of dysplasia.  In October 1986, the veteran was reported to 
have had a lesion on the right forearm for the previous one 
and a half years.  He was diagnosed with organizing thrombus 
with hemosiderin pigment, chronic inflammation and 
fibroblastic proliferation of the right forearm.  In March 
1993, the veteran was diagnosed with asthma exacerbation.  

During a hearing before this Member of the Board in May 1999, 
the veteran reported that he had asthma and discoloration of 
his skin due to exposure to chemicals in Vietnam.  He 
indicated that he had first been treated for asthma in 1984 
and that he had been sprayed with Agent Orange while in 
Vietnam.  He reported that a doctor at William Beaumont Army 
Medical Center, Dr. Sears, had told him that his asthma and 
skin discoloration were due to herbicide exposure, but that 
it had not been documented anywhere.  He indicated that he 
had been unable to contact the doctor because she had been on 
orders overseas.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1999).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1999).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to well ground a claim).  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(1999) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1999).  The diseases listed at 38 C.F.R. § 3.309(e) 
(1998) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The veteran contends, in essence, that he currently has 
asthma and a skin disorder due to exposure to Agent Orange 
while in service in the Republic of Vietnam.  

However, there is no medical evidence to show that the 
veteran currently has any of the specified diseases 
associated with exposure to Agent Orange, as delineated under 
38 C.F.R. § 3.309(e) (1999).  The Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicides used in Vietnam is not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  61 Fed.Reg. 41442-41449 (August 8, 
1996).  

The service medical records show that, on discharge 
examination in August 1972, the veteran's lungs, chest, skin 
and lymphatics were reported to be clinically normal.  There 
was no report of complaint, treatment or diagnosis of a skin 
disorder or asthma.  

In March 1986, treatment records from the William Beaumont 
Army Medical Center reported that the veteran had been in 
good health until the spring of 1985 when he noted the onset 
of intermittent chest tightness and shortness of breath with 
wheezing.  A skin examination was reported to be 
unremarkable, although skin testing by an allergy service 
revealed that the veteran had sensitivity to ash, sage, 
greasewood, ragweed, cats, dogs and house dust.  His symptoms 
were reported to be most consistent with perennial allergic 
rhinitis with asthma.  The veteran was diagnosed with 
allergic rhinitis and asthma.  

In October 1986, treatment records from the Davis-Monthan Air 
Force Base revealed a diagnosis organizing thrombus with 
hemosiderin pigment, chronic inflammation and fibroblastic 
proliferation of the right forearm.  

Although the veteran has been shown to have recent diagnoses 
of a skin disorder and asthma, there is no competent evidence 
or record to establish a nexus between the currently 
demonstrated disability and disease or injury in service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of linkage to service, even 
considering the precepts of 38 U.S.C.A. § 1154(b) concerning 
combat veterans, the veteran's claims of service connection 
for asthma and a skin disorder due to Agent Orange exposure 
must be denied as not well grounded.  Caluza, supra; (claim 
of service connection denied as not well grounded when the 
veteran failed to present evidence as to medical causality, 
even with consideration of 38 U.S.C.A. § 1154(b)).  

Therefore, in the absence of competent evidence to establish 
the required nexus, the Board finds that well-grounded claims 
of service connection have not been submitted.  See Caluza, 7 
Vet. App. at 506.  See also Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).  

In a claim that is not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to the claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his asthma or skin 
disorder was due to exposure to Agent Orange or other disease 
or injury incurred in or aggravated by service.  

Although the veteran reported that he had been treated by a 
Dr. Sears at William Beaumont Medical Center and that she had 
told him that his asthma and skin disorder were due to his 
exposure to herbicides in Vietnam, the veteran indicated that 
none of these statements had been documented.  The Board 
notes that, on July 15, 1999, the United States Court of 
Appeals for Veterans Claims (Court) issued Morton v. West, 
No. 96-1517, which held that VA cannot assist a veteran in 
developing a claim which is not well grounded.  Consequently, 
there is no duty to assist in terms of obtaining additional 
treatment records from the William Beaumont Medical Center.  
See also VBA Letter 20-99-60 (Aug. 30, 1999).  

Thus, the RO has met its burden under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1999) by informing the veteran of the 
evidence necessary to complete his application for benefits.  
By this decision, the Board is informing the veteran of the 
evidence necessary to make his claims, as set forth 
hereinabove, well grounded.  




ORDER

Service connection for asthma, claimed as due to exposure to 
Agent Orange, is denied, as a well-grounded claim has not 
been submitted.  

Service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, is denied, as a well-grounded claim 
has not been submitted.  



REMAND

The veteran contends, in essence, that his service-connected 
bilateral hearing loss and shell fragment wounds of the left 
wrist and left thigh are severe enough to warrant increased 
ratings.  

In March 1996, a private medical record from the Thomas Davis 
Medical Center reported that the veteran's word recognition 
ability for words, presented in quiet via insert headphones, 
was 80 percent for the right ear and 84 percent for the left 
ear.  At a loudness level of 50 dB and noise level of 40 dB, 
the veteran was reported to be able to identify 68 percent of 
the words presented and 72 percent of the words while wearing 
hearing aids.  

On a VA audiology examination in January 1998, the veteran's 
speech recognition ability was reported to be 96 percent in 
the right ear and 96 percent in the left ear.  He was 
assessed with mild to moderately severe loss of hearing 
sensitivity and excellent speech recognition, bilaterally.  

On VA examination in January 1998, the veteran was reported 
to have suffered a shell fragment wound in service from enemy 
mortar fire, which had entered the left arm and left thigh.  
The veteran indicated that he had had continued left hand 
weakness and that his thumb would go out of joint and swell 
up for two to three days at a time.  He also reported that he 
had numbness on the inside of the thigh of his left leg and 
that he would sometimes lose power in his left leg and fall.  
The veteran was reported to have decrease to pinprick and 
light touch on the left hand in the distribution of the 
superficial radial nerve and on the left inner thigh in the 
L3 area.  There was no report of range of motion of the left 
wrist or left leg or whether there was functional loss due to 
pain.  

The veteran's claims for increased rating for bilateral 
hearing loss and shell fragment wounds of the left wrist and 
left thigh are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1999).  The January 
1998 VA examination did not specifically fulfill these 
requirements.  

The rating schedule criteria for evaluating hearing 
disabilities changed on June 10, 1999.  When the regulations 
concerning entitlement to increased ratings are changed 
during the course of an appeal, the veteran is entitled to 
the resolution of his appeal under the criteria which are 
most favorable to his claim.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO has not had the opportunity to 
consider the veteran's service-connected bilateral hearing 
loss under both the old and new criteria.  Thus, in order to 
prevent any prejudice to the veteran, this claim must be 
considered by the RO under the provisions of both criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected bilateral hearing 
loss and shell fragment wounds of the 
left wrist and left thigh since January 
1998.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination and any other 
examination deemed necessary to determine 
the current severity of the service-
connected shell fragment wounds of the 
left wrist and left thigh.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed.  The 
examiner should identify all scarring 
associated with the veteran's wounds in 
service and describe any scar tenderness, 
ulceration, adhesion and functional loss 
due to pain of the left wrist and left 
thigh.  The examiner should also describe 
any neurologic and muscular disability 
associated with the shell fragment wounds 
and identify the specific muscle and 
nerve groups that are affected.  

3.  The veteran should then be scheduled 
for VA audiology and ear examinations to 
determine the current severity of the 
service-connected bilateral hearing loss.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of both the old 
and new rating criteria.  The examiner 
should also address the findings from the 
March 1996 treatment records from the 
Thomas Davis Medical Center relative to 
current findings on examination.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  This should include 
consideration of both the old and new 
rating criteria in regard to the service-
connected bilateral hearing loss.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






